Name: Commission Regulation (EEC) No 2257/90 of 31 July 1990 suspending the advance fixing of the exprt refunds on syrups and certain other sugar products exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 90 Official Journal of the European Communities No L 203/77 COMMISSION REGULATION (EEC) No 2257/90 of 31 July 1990 suspending the advance fixing of the exprt refunds on syrups and certain other sugar products exported in the natural state of refunds on syrups exported to the German Democtratic Republic for speculative purposes, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1069/89 (2), and in particular the second subparagraph of Article 19 (3), Whereas the second subparagraph of Article 19 (5) of Regulation (EEC) No 1785/81 provides that, in cases of extreme urgency, the Commission may, after examining the situation on the basis of all the information available to it, decide to suspend advance fixing for the products in question for a maximum period of three working days ; Whereas the advanced fixing of refunds on syrups should be suspended to prevent applications for advanced fixing Article 1 Advance fixing of export refunds on products as referred to in points (d); (f) and (g) of Article 1 ( 1 ) of Regulation (EEC) No 1785/81 shall be suspended on 1 August 1990 . Article 2 This Regulation shall enter into force on 1 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 114, 27. 4. 1989, p . 1 .